          Case 6:20-cv-00827-ADA Document 26 Filed 01/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 DALI WIRELESS, INC., a Delaware                     )
 Corporation,                                        )
                                                     )
                Plaintiff,                           )    Case No. 6:20-cv-00827-ADA
                                                     )
         v.                                          )    JURY TRIAL DEMANDED
                                                     )
 CORNING, INC., a New York Corporation,              )
 and CORNING OPTICAL                                 )
 COMMUNICATIONS LLC, a North Carolina                )
 Limited Liability Company,                          )
                                                     )
                Defendants.                          )

                ORDER GRANTING PLAINTIFF DALI WIRELESS, INC.’S
                   MOTION TO DISMISS WITHOUT PREJUDICE

       Before the Court is Plaintiff Dali Wireless, Inc.’s Motion to Dismiss Without Prejudice.

After consideration of the motion, the Court is of the opinion that it should be GRANTED.

       IT IS THEREFORE ORDERED that all claims in the above-captioned case are

dismissed without prejudice to the rights of any party to refile the same or any part thereof. IT IS

FURTHER ORDERED that all attorneys’ fees, costs of court, and expenses are to be borne by

the incurring party. The Clerk is directed to close the case.


 Signed this 19th          January
             ___ day of _____________, 2020


                                                         ____________________________________
                                                         ALAN D ALBRIGHT
                                                         UNITED STATES DISTRICT JUDGE
